     CASE 0:18-cv-03191-JNE-BRT Document 105 Filed 05/20/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

                                            )        COURT MINUTES – CIVIL
                                            )      BEFORE: BECKY R. THORSON
Samantha Sohmer, and Kathy L.               )        U.S. MAGISTRATE JUDGE
Fellgren,                                   )
                                            )   Case No:        18-3191 JNE/BRT
                     Plaintiffs,            )   Date:           May 20, 2020
                                            )   Time Commenced: 11:00 am
v.                                          )   Time Concluded: 11:30 am
UnitedHealth Group, Inc., et al.,           )   Time in Court:  30 Minutes
                                            )
                                            )
                     Defendants.            )
                                            )

Hearing on: TELEPHONE STATUS CONFERENCE

APPEARANCES:

       Plaintiffs:    Carey Alexander, Matthew Jasinski, Ron Kilgard, Chris Barrett,
                      Joseph P. Guglielmo, Matthew Gerend

       Defendants: Michelle S. Grant

PROCEEDINGS:

      X    By Telephone
      `
Other Remarks:

        Telephone status conference held. The next telephone status conference is hereby
set for July 15, 2020, at 2:00 p.m. Chambers will provide call-in instructions.



                                          s/ Melissa S. Kruger
                                          Courtroom Deputy/Judicial Assistant
